DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Braun (US 20180268747) teaches a software type sensor switching assembly  to generate a trigger signal upon sensing a predetermined event but fails to teach a physical actuator that is to mechanically interact with the sensing module to disable the sensing module via a physical action to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability until the actuator is triggered by the sensor interface, and wherein the actuator is to respond to the trigger signal by causing the sensing module to be responsive to events of the class that exceed the threshold level of detectability. The prior art of Geitler (US 20110170224 A1) teaches an actuator but fails to specifically teach a sensor interface, a sensing module and a physical actuator that is to mechanically interact with the sensing module to disable the sensing module via a physical action to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability until the actuator is triggered by the sensor interface, and wherein the actuator is to respond to the trigger signal by causing the sensing module to be responsive to events of the class that exceed the threshold level of detectability. Therefore, the prior art of record, solely or in combination, fails to teach the entire claimed invention as taught by Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689